Nadeau, J.,
concurring in part and dissenting in part. While I agree with both the trial judge and the majority that the zoning board of adjustment (ZBA) erred in denying the plaintiff’s application for a variance based upon the ZBA’s interpretation of the public interest factor set forth in RSA 674:33, 1(b), I disagree that this error requires that the case be remanded to the ZBA for further proceedings. Given the record before us, I would affirm the decision of the trial court granting the variance.
As the majority notes, the trial court’s decision must be upheld unless the evidence does not support it or it is legally erroneous. Harrington v. Town of Warner, 152 N.H. 74, 77 (2005). In this case, the parties submitted an agreed statement of facts. The trial court also reviewed the certified record before construing the ZBA’s decision, concluding that, “but for the contract which the Town had to locate a tower on its property, the ZBA would have granted the plaintiff’s variance application.” While the majority concludes that the minutes “do not demonstrate that the ZBA would have granted the variance but for its finding that to do so would be contrary to the public interest and injure the public rights of others” (emphasis added), I disagree that that is the correct standard of review. Rather, the evidence must simply support the trial court’s conclusion. Id. I believe that it does.
The majority apparently concludes from the trial court’s order that the court found that the only factor considered by the ZBA in making its determination was the “Town’s incipient plan to build a telecommunications tower elsewhere.” The majority, however, also cites examples of several issues discussed by the ZBA before making its decision, including whether denying the variance would interfere with the reasonable use of the property and whether it would injure the public and private rights of others. Accordingly, I do not believe that we can read the trial court order so narrowly. It seems clear to me that the trial court did not address all the factors that may have been considered by the ZBA because the court reasonably found that the ZBA denied the variance *586solely upon the basis of the town’s pending contract for a telecommunications tower.
In its reply brief, the town argues that the trial court erred by addressing the hardship question given its earlier orders that it would hold the question in abeyance. Because this issue was neither raised in its motion for reconsideration filed in the superior court nor in its notice of appeal, it is not properly before us. See State v. Blackmer, 149 N.H. 47, 48-49 (2003); N.H. Dep’t of Corrections v. Butland, 147 N.H. 676, 679 (2002). Based upon the record before us, then, I would hold that the trial court was correct in its conclusion that the ZBA erred in denying the plaintiff’s request for a variance upon the basis of failure to show hardship.
The ZBA’s error in its interpretation of the public interest did not result from an application of the wrong legal standard. It resulted from a misapplication of the existing legal standard. Nor is the ZBA’s error based upon any failure to determine whether the variance is contrary to the public interest or injures the public rights of others. It is based upon the inescapable conclusion that it applied existing legal standards and limited its denial to one unsupportable finding.
The ZBA had the opportunity to consider all the evidence before it and to make any findings it believed supported its denial of the variance. As the majority notes, the ZBA’s decision is silent as to whether it found that the variance request met the other requirements. Even if there were no evidence that the ZBA actually considered the other requirements for a variance, we should, absent specific language, in its decision to the contrary, assume that it did so. Here, however, as the majority itself points out, the minutes of the ZBA’s meeting show that the ZBA members indeed did consider other requirements for a variance. While the minutes indicate that individual board members may have believed that certain other requirements were not met, the ZBA’s ruling was that only one requirement was not met.
It has long been our policy to discourage piecemeal appeals. See Appeal of Courville, 139 N.H. 119, 124 (1994). Yet, today, despite evidence in the minutes that supports the trial court’s ruling to the contrary, we assume that the ZBA did not fully perform its job of considering the application before it. We thereby in essence act as a super zoning board of adjustment, granting a rehearing to the opponents of the variance and subjecting the property owner to the application process again. We give the ZBA a second chance to deny the variance. Taken to the extreme, the ZBA on remand might consider only one additional factor in this variance request and, after finding it unsatisfied, wait to see whether that decision was upheld on appeal before considering, on remand, the next factor. To allow such a practice flies in the face of all notions of judicial economy and *587fundamental fairness in appellate review. All parties to this case are entitled to finality and should not be required to incur additional expense in litigating this matter. Nor should the property owner suffer further restriction on the use of its property.
The ZBA denied the variance solely, and erroneously, upon the basis of the town’s pending contract for a telecommunications tower. It is for that reason denial of the variance was unlawful; it is for that reason the ZBA’s decision should be reversed; it is for that reason the variance should be granted; it is for that reason remand is unnecessary.
It is for these reasons, respectfully, 1 dissent.
DALIANIS, J., joins in the opinion of NADEAU, J.